         Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEHMET EMIN TATAS,
                                  Plaintiﬀ,

                    – against –
                                                                   OPINION & ORDER
ALI BABA’S TERRACE, INC.,                                             19 Civ. 10595 (ER)
ADMIRAL INSURANCE COMPANY,
ALI RIZA DOGAN, SENOL BAKIR,
and TOLGAHAN SUBAKAN,
                                  Defendants.


RAMOS, D.J.:
           Mehmet Tatas, proceeding pro se, sues the defendants for damages arising from
discriminatory conduct and a hostile work environment at his former employer, the
restaurant Ali Bara’s Terrace, Inc. He sues the restaurant under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000 et seq. for discrimination based on his race and
national origin, as well as retaliation for reporting the alleged conduct. He sues all
defendants for discrimination under 42 U.S.C. § 1981 and New York State and City
statutory law. Finally, he sues the owner of Ali Baba’s, Ali Riza Dogan, under New York
common law for assaulting him in February and May 2016.
           ae defendants now move to dismiss some of the claims. Speciﬁcally, Ali Baba’s
moves to dismiss the Title VII counts alleged against it because Tatas failed to exhaust his
administrative remedies, Dogan moves to dismiss the counts based upon two separate

assaults that occurred in February 2016 as time-barred,1 and the restaurant’s insurer,
Admiral Insurance Co., moves to dismiss all counts alleged against it for failure to state a
claim. For the following reasons, the motions of Dogan and Admiral are GRANTED.




1
    Dogan does not move to dismiss a third assault alleged against him that occurred in May 2016.
      Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 2 of 10




ae motion to dismiss by Ali Baba’s is DENIED — the restaurant will have an
opportunity to press its aﬃrmative defense to the Title VII claims after discovery.
I.     TATAS’ ALLEGATIONS
       ae following allegations are drawn from two separate Complaints: the “2017
Complaint” ﬁled on May 16, 2017 in New York Supreme Court against Dogan, Notice of
Removal Ex. B, Doc. 1, and the “2019 Complaint” ﬁled on September 18, 2019 also in
New York Supreme Court, Notice of Removal Ex. A. ae Court consolidated these two
Complaints into one action on the defendants’ motion in December 2019. Doc. 21.
       Tatas, a Kurdish man from Turkey, began to work for Ali Baba’s in November of
2011. 2019 Compl. ¶ 7. His employment continued without incident until early 2016,
when he told defendant Tolgahan Subakan — his coworker and then-roommate — about
his Kurdish background. 2019 Compl. ¶ 17. Subakan told defendant Senol Bakir,
another coworker, about Tatas’ Kurdish ancestry shortly thereafter. 2019 Compl. ¶ 17.
       According to Tatas, Subuakan and Bakir began calling him a terrorist and a
member of the Kurdish Workers Party or “PKK,” a political and paramilitary
organization based in the Kurdish regions of Turkey and Iraq. 2019 Compl. ¶ 18. Even
though Tatas immediately told Dogan, the owner of the restaurant, of the harassment, the
two co-workers continued, and, rather than stop the harassment, Dogan allegedly began

to participate, as well. 2019 Compl. ¶ 18. Tatas alleges that Dogan called him a terrorist
in part because Tatas’ son refused to join the Turkish armed forces. 2019 Compl. ¶ 22.
       On February 16, 2016, Bakir allegedly told Tatas that Tatas was a terrorist and an
insult to Turkey. 2019 Compl. ¶ 23. Bakir threatened to attack Tatas, but he was
restrained by other employees of the restaurant. 2019 Compl. ¶ 23. Tatas told Dogan of
this incident, but Dogan allegedly refused to take action against Bakir, instead telling
Tatas that he should quit the restaurant. 2019 Compl. ¶ 24. Tatas alleges that Dogan hit
and injured him that same day. 2017 Compl. at ECF p. 8.




                                             2
      Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 3 of 10




       ae next day, Dogan allegedly told Tatas that he had been questioned by Turkish
law enforcement at the Turkish embassy regarding any relationship between the PKK and

Tatas. 2019 Compl. ¶ 25. Dogan also told Tatas that Turkish oﬃcials were looking for
Tatas. 2019 Compl. ¶ 25. Dogan ordered Tatas to remove all of his posts on Facebook,
because Dogan did not want Ali Baba’s to be associated with the PKK. 2019 Compl. ¶
26. Tatas alleges that these statements were lies meant to cause him emotional distress
and that he never had posts mentioning the PKK on his Facebook proﬁle. 2019 Compl. ¶
25. Tatas claims that Dogan hit him again that day. 2017 Compl. at ECF p. 8.
       About three months after these incidents, on May 17, 2016, Tatas had a melanoma
removed from his face. 2019 Compl. ¶ 27. He wore a prominent bandage on his face
while it healed. 2019 Compl. ¶ 28. When Tatas returned to work the next day, May 18,
Dogan allegedly yelled at him, claiming that Tatas’ bandage might scare customers. 2019
Compl. ¶ 28. On May 19, Dogan told Tatas to leave work and not return until his face
healed. 2019 Compl. ¶ 29.
       A week and a half later, on May 27, 2016, Dogan ﬁred Tatas and allegedly kicked
him three times. 2019 Compl. ¶ 30; 2017 Compl. at ECF p. 8. Although Tatas called 911
immediately and gave an initial report to police, he claims the police never investigated.
2017 Compl. at ECF pp. 8–9. After he was allegedly assaulted, Tatas went to a physician
for treatment. 2017 Compl. at ECF p. 9.
II.    PROCEDURAL HISTORY
       According to a letter sent to the Court on December 10, 2019, Tatas ﬁled an
administrative complaint against Ali Baba’s soon after he was ﬁred in May 2016. Doc.
15. Speciﬁcally, Tatas advised that on June 30, 2016, he ﬁled the complaint with the New
York City Commission on Human Rights (“CCHR”) that was automatically dually ﬁled
with the U.S. Equal Employment Opportunity Commission (“EEOC”). aat complaint
was dismissed by the CCHR for administrative convenience; Tatas received a right-to-sue
letter from the CCHR on September 20, 2017. Although Tatas initially attempted to


                                             3
       Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 4 of 10




appeal the dismissal, he withdrew the appeal in December 2017. Tatas was represented
by an attorney from the time he ﬁled the complaint in June 2016 to when he ﬁred his

attorney in April 2018. Krebs Decl. ¶ 4.
         On May 16, 2017 — about a year after he ﬁled his charge with the CCHR and the
EEOC, but before he received the CCHR’s right-to-sue letter — Tatas ﬁled his ﬁrst
lawsuit in New York Supreme Court alleging the February and May 2016 assaults by
Dogan.2 Tatas ﬁled his second lawsuit in New York Supreme Court over two years later,
on September 18, 2019. Before any action occurred in that second case, the defendants
removed both the 2017 and 2019 lawsuits to this Court in November 2019. Doc. 1.
         In his December letter to the Court, Tatas claims that he never received any
correspondence from the EEOC regarding his case, despite dually ﬁling his
administrative complaint with it in June 2016. Doc. 15. His attorney, immediately before
being ﬁred by Tatas, wrote a letter to the EEOC on April 2, 2018, requesting a right-to-
sue letter. Tatas claims that neither he nor his attorney received any response. On
December 5, 2019, in preparation for a pre-motion conference in front of this Court, Tatas
contacted the EEOC by phone. An EEOC representative told him that it had sent a right-
to-sue letter to Tatas on or about May 24, 2019, but, in his December 2019 letter to the
Court, Tatas claims he never received that document. He has since acquired a copy of
that letter, which he provided to the defendants. See Krebs Decl. Ex. B.
III.     APPLICABLE LAW
         Under Rule 12(b)(6), a complaint may be dismissed for “failure to state a claim
upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When ruling on a motion to
dismiss pursuant to Rule 12(b)(6), the Court must accept all factual allegations in the
complaint as true and draw all reasonable inferences in the plaintiﬀ’s favor. Koch v.
Chrisite’s Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012). ae Court is not required,

2
 :e parties do not indicate any action occurred in that case other than a stay due to a bankruptcy by Ali
Baba’s, which began in July 2019 and ended in October 2019.



                                                     4
      Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 5 of 10




however, to credit “mere conclusory statements” or “[t]hreadbare recitals of the elements
of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Even though “a discrimination complaint need not
allege facts establishing each element of a prima facie case of discrimination” to survive
a motion to dismiss, “it must at a minimum assert nonconclusory factual matter suﬃcient
to ‘nudge its claims’ across the line from conceivable to plausible.’” E.E.O.C. v. Port
Auth. of N.Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014) (quoting Iqbal, 556 U.S. at 680)
(internal alternations omitted). A claim is facially plausible “when the plaintiﬀ pleads
factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).
       Courts should read pro se pleadings “liberally and interpret them to raise the
strongest arguments that they suggest.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50
(2d Cir. 2003) (quotation marks omitted) (quoting McPherson v. Coombe, 174 F.3d 276,
280 (2d Cir. 1999)). ae obligation to read a pro se litigant’s pleadings leniently “applies
with particular force when the plaintiﬀ’s civil rights are at issue.” Jackson v. N.Y. State
Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (citing McEachin v.
McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)). “However, even pro se plaintiﬀs asserting
civil right claims cannot withstand a motion to dismiss unless their pleadings contain
factual allegations suﬃcient to raise a ‘right to relief above the speculative level.’” Id.
(quoting Twombly, 550 U.S. at 555).
IV.    CLAIMS AGAINST ADMIRAL
       Tatas fails to state a claim for employment discrimination against Admiral, Ali
Baba’s insurer. As just discussed, it is Tatas’ responsibility to plead facts regarding
Admiral’s involvement in his injuries suﬃcient to “raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555. Nowhere in either of his Complaints,
however, does Tatas allege that Admiral actually did anything, other than be the insurer of
Ali Baba’s.


                                              5
      Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 6 of 10




          Tatas may not attempt to hold Admiral liable for the actions of Ali Baba’s or its
employees as their insurer, either. Under the common law of New York, “an injured

person possesse[s] no cause of action against the insurer” of someone who injures him.
Commonwealth Land Title Ins. Co. v. Am. Signature Services, Inc., No. 13 Civ. 3266
(JFB) (WDW), 2014 WL 672926, at *4 (E.D.N.Y. Feb. 20, 2014) (quoting Lang v.
Hanover Insurance Co., 820 N.E.2d 855, 857 (2004)). And the statute that grants such a
cause of action, New York Insurance Law § 3420, only allows one to be maintained if the
plaintiﬀ ﬁrst obtains a judgment against the person who injured him, serves the insurance
company with a copy of the judgment, and waits 30 days for payment. Id., at *4 (quoting
Lang, 820 N.E.2d at 858). Tatas has not satisﬁed any of these conditions, and so has no
cause of action against Admiral. See Zyburo v. Cont. Cas. Co., 60 F. Supp. 3d 531, 535
(S.D.N.Y. 2014) (dismissing action against insurer at the motion to dismiss stage for
failure to obtain judgment against the insured). Nor has he identiﬁed any provision in the
insurance policy between Admiral and Ali Baba’s that would give him such a cause of
action.
          Tatas’ one argument to the contrary is without merit. He argues that Admiral is an
“unauthorized company in New York State,” thereby leaving the question of Admiral’s
liability disputed. Doc. 29 at 10. But, even if Admiral were without authorization to do
business in New York (and Admiral indicates that it is via licensed wholesale brokers),
New York law would still apply to the question of whether a policy issued to a New York
company would cover injuries arising from events taking place in New York. See Olin
Corp. v. Insu. Co. of N. Am., 743 F. Supp. 1044, 1048 (S.D.N.Y. 1990), aﬀ’d, 972 F.2d
1328 (2d Cir. 1992).
          Accordingly, Tatas’ has no right to sue Admiral at this time. See Tillman v.
Fireman’s Fund Ins. Co., 590 F. Supp. 246, 249 (S.D.N.Y. 1984) (“[O]nly if there is
statutory or policy language to the contrary does a third-party have the right to sue the
insurer directly.”). All claims against Admiral are dismissed without prejudice to Tatas


                                               6
      Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 7 of 10




reﬁling if he obtains a judgment against Ali Baba’s and otherwise follows the
requirements of New York Insurance Law § 3420.
V.     FEBRUARY ASSAULT CLAIMS
       In New York, claims of assault have a statute of limitations of one year. N.Y.
C.P.L.R. §215 (3). Lawsuits alleging intentional inﬂiction of emotional distress must be
brought within a year, as well. See, e.g., Teller v. Galak, 80 N.Y.S.3d 106 (N.Y. App. Div.
2d Dept. 2018). aese statutes of limitations are shorter than the general statute of
limitations for personal injury under New York Law. See N.Y. C.P.L.R. § 214(5) (setting
three-year statute of limitations for “an action to recover damages for a personal injury
except as provided in section[] . . . 215.” (emphasis added)).
       In his 2017 Complaint, Tatas alleges that Dogan hit him on three occasions: twice
in February 2016 and once in May 2016. As the 2017 Complaint alleging these assaults
was ﬁled in May 2017, more than a year after the February assaults, claims based on the
February assaults must be dismissed. ae assault alleged to have occurred on May 27,
2016 in a complaint ﬁled on May 16, 2017, is timely.
       Tatas’ request to toll the statute of limitations to save the February 2016 assault
claim is denied. “Equitable tolling is an extraordinary measure that applies only when
plaintiﬀ is prevented from ﬁling despite exercising that level of diligence which could

reasonably be expected in the circumstances.” Veltri v. Bldg. Serv. 32B-J Pension Fund,
393 F.3d 318, 322 (2d Cir. 2004) (citing Irwin v. Dep’t of Veterans Aﬀairs, 498 U.S. 89,
96 (1990)). As Tatas has failed to identify any circumstance preventing him from
alleging the February 2016 assaults, the Court declines to equitably toll this deadline. See
Jennings v. Municipality of Suﬀolk County, No. 11 Civ. 911 (JFB) (ARL), 2013 WL
587892, at *9 (E.D.N.Y. Feb. 13, 2013) (declining to equitably toll on a motion to dismiss
due to failure of pro se plaintiﬀ to provide proper grounds to justify tolling).




                                              7
      Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 8 of 10




       Accordingly, any claims arising from the alleged February 2016 assaults are
dismissed with prejudice as time-barred. As the alleged May 2016 claim was timely

ﬁled, that claim survives.
VI.    TITLE VII CLAIMS
       Ali Baba’s moves to dismiss Tatas’ Title VII counts on the grounds that he did not
timely ﬁle his lawsuit. Because the defense it raises is an aﬃrmative defense — not a
pleading requirement — the Court denies its motion at this time.
       Plaintiﬀs generally must ﬁle their lawsuit within 90 days of receiving a right-to-
sue letter form the EEOC. See Duplan v. City of New York, 888 F.3d 612, 621 (2d Cir.
2018) (citing 42 U.S.C. § 2000e–5(f)(1)). Tatas does not mention receiving a right-to-sue
letter anywhere in his 2019 Complaint. But Ali Baba’s did provide a copy of a right-to-
sue letter addressed to Tatas dated May 24, 2019 — that is, nearly 120 days before Tatas
ﬁled his 2019 Complaint in New York Supreme Court on September 18. Tatas, however,
claims he was not aware of the letter until after he ﬁled the lawsuit and it was removed to
this Court.
       In the Second Circuit, failure to exhaust administrative remedies and to timely ﬁle
a lawsuit after administrative dismissal is an aﬃrmative defense; administrative
exhaustion is not a jurisdictional pleading requirement. See Hardaway v. Hartford Pub.

Works Dept., 879 F.3d 486, 491 (2d Cir. 2018) (“[T]he burden of pleading and proving
Title VII exhaustion lies with defendants and operates as an aﬃrmative defense.”).
Accordingly, failure to administratively exhaust a claim may be overcome through
waiver, estoppel, or equitable tolling. Id. (quoting Zipes v. Trans World Airlines, Inc., 455
U.S. 385, 393 (1982)).
       Although “[a]ﬃrmative defenses may be considered on a motion to dismiss where
the defense appears on the face of the pleading and the documents incorporated therein,”
Ashmeade v. Citizens Bank, No. 17 Civ. 8994 (JGK), 2018 WL 3093963, at *6 (S.D.N.Y.
June 22, 2018) (internal quotation removed), the Court does not ﬁnd that the restaurant’s


                                             8
      Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 9 of 10




defense appears in Tatas’ complaints. Tatas’ pleadings do not contain any mention of the
administrative proceedings before the EEOC, and so it is impossible to decide the issue

of whether Tatas has an equitable defense to exhaustion at this time. Compare id.
(declining to dismiss Title VII complaint on exhaustion grounds even though pro se
plaintiﬀ made arguments concerning equitable tolling) with Ziyan Shi v. N.Y. Dep’t of
State, Div. of Licensing Servs., 393 F. Supp. 3d 329, 339–43 (S.D.N.Y. 2019) (dismissing
on summary judgment a Title VII claims based on failure to exhaust, after the beneﬁt of
discovery). See also Hardaway, 879 F.3d at 491 (reversing district court for dismissing
on exhaustion grounds when EEOC proceedings were not mentioned in the plaintiﬀ’s
complaint).
       ae decision by the Second Circuit in Holowecki v. Fed. Express Corp. — decided
12 years before Hardaway — is not to the contrary. 440 F.3d 558, 565 (2d Cir. 2006).
aere, the court held that it could properly consider EEOC ﬁlings and declarations not
attached to the complaint because the plaintiﬀs relied on the documents to satisfy a time
limit required by the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.
Id. In doing so, the court cited the general rule that, when deciding a motion to dismiss, a
court may consider a document not attached to the complaint or incorporated by
reference if the complaint “solely relies” upon it or if the document is “integral to the
complaint.” Id. (citing Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72
(2d Cir. 1995)). In contrast to the documents at issue in Holowecki, the May 2019 right-
to-sue letter is not integral to Tatas’ 2019 Complaint; Tatas does not address his
administrative eﬀorts at all, as is his option. See Hardaway, 879 F.3d at 491.
       Finally, the Court notes that denying the motion to dismiss the Title VII counts
will cause the defendants little prejudice. Ali Baba’s did not move to dismiss the May
2017 assault claim or the discrimination claims based upon 42 U.S.C. § 1981 and New
York law, all of which cover the same time period and events as the Title VII counts.
Aside from what is likely to be a limited investigation into the circumstances surrounding


                                              9
       Case 1:19-cv-10595-ER Document 33 Filed 04/29/20 Page 10 of 10




the timing of Tatas’ receipt of the May 2019 right-to-sue letter, the scope of discovery
will not change.

         aerefore, the Court denies Ali Baba’s motion to dismiss the Title VII
discrimination and retaliation counts. ae Court will be properly situated to consider the
aﬃrmative defense raised by the restaurant on a motion for summary judgment.
VII.     CONCLUSION
         For these foregoing reasons, the Court makes the following rulings:
         §    Admiral Insurance Company’s motion to dismiss is GRANTED in its
              entirety. Although this dismissal is without prejudice, any amended complaint
              would be futile given that Tatas has yet to obtain a judgment against any of
              Admiral’s insureds.
         §    Dogan’s motion to dismiss the February 2016 assaults claim is GRANTED.
              As Tatas has not suggested there are any facts that could save these claims,
              this dismissal is with prejudice. Tatas may not ﬁle an amended complaint for
              these claims.
         §    ae motion of Ali Baba’s Terrace to dismiss the Title VII counts is DENIED.

         ae parties — other than Admiral — are directed to appear for a status
teleconference on May 27, 2020 at 10:30 a.m. ae parties are directed to call (877) 411–
9748 and enter access code 302 9857. ae Clerk of Court is respectfully directed to
terminate Admiral Insurance from this action and to terminate the motions, Docs. 22 and
25.


It is SO ORDERED.


Dated:       April 29, 2020
             New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.




                                             10
